

FIRST AMENDMENT TO CREDIT AGREEMENT


 
    THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment") dated as of
March 9, 2004 is among HEARTLAND FINANCIAL USA, INC., a corporation formed under
the laws of the State of Delaware (the "Borrower"), each of the banks party
hereto (individually, a "Bank" and collectively, the "Banks") and THE NORTHERN
TRUST COMPANY, as agent for the Banks (in such capacity, together with its
successors in such capacity, the "Agent").
 
    WHEREAS, the Borrower, the Agent and the Banks have entered into a Credit
Agreement dated as of January 31, 2004 (the "Credit Agreement"); and
 
    WHEREAS, the Borrower, the Agent and the Banks wish to amend the Credit
Agreement to allow for an increase in the permitted Indebtedness in connection
with an offering of Trust Preferred Securities by one of the Borrower's
Subsidiaries (which is a Trust Issuer) and the incurrence of the Trust
Indebtedness and Trust Guarantee by the Borrower relating to such Trust
Preferred Securities, all as provided herein;
 
    NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
 
    1.   Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement and terms defined in the introductory paragraphs or other provisions
of this Amendment shall have the respective meanings attributed to them therein.
In addition, the following terms shall have the following meanings (terms
defined in the singular having a correlative meaning when used in the plural and
vice versa):
 
"Effective Date" shall mean March 9, 2004, if (i) this Amendment shall have been
executed and delivered by the Borrower, the Agent and the Banks and (ii) the
Borrower shall have performed its obligations under Section 3 hereof,
  
    2.   Amendment to Section 7.5(a) of the Credit Agreement. Section 7.5(a) of
the Credit Agreement is hereby amended as of the Effective Date by deleting the
dollar amount "$65,000,000" appearing in clause (vi) thereof and inserting in
its place the dollar amount "$88,000,000".
 
    3.  Conditions to Effective Date, The occurrence of the Effective Date shall
be subject to the satisfaction, on and as of the Effective Date, of the
following conditions precedent:
 
        (a)  The Borrower, the Agent and the Majority Banks shall have executed
and delivered this Amendment,
 
        (b)  No Default shall have occurred and be continuing under the Credit
Agreement, and the representations and warranties of the Borrower in Section 6
of the Credit Agreement and in Section 7 hereof shall be true and correct on and
as of the Effective Date and the Borrower shall have provided to the Agent a
certificate of a senior officer of the Borrower to that effect.
 
        (c)      Each Guarantor shall acknowledge and consent to this Amendment
for purposes of its Guaranty Agreement as evidenced by its signed acknowledgment
of this Amendment on the signature page hereof.
 
        (d)     The Borrower shall have delivered to the Agent, on behalf of the
Banks, such other documents as the Agent may reasonably request.
 
    4.  Effective Date Notice. Promptly following the occurrence of the
Effective Date, the Agent shall give notice to the parties of the occurrence of
the Effective Date, which notice shall be conclusive, and the parties may rely
thereon; provided, that such notice shall not waive or otherwise limit any right
or remedy of the Agent or the Banks arising out of any failure of any condition
precedent set forth in Section 3 to be satisfied.
 
    5.  Termination, If the Effective Date shall not have occurred on or before
March 19, 2004, the Agent on instruction of the Majority Banks may terminate
this Amendment by notice in writing to the Borrower at any time before the
occurrence of the Effective Date; provided, that the Borrower's obligations
under Section 11, shall survive any such termination,
 
    6.  Ratification, The parties agree that the Credit Agreement, as amended
hereby, and the Notes have not lapsed or terminated, are in full force and
effect, and are and from and after the Effective Date shall remain binding in
accordance with their terms.
 
    7.   Representations and Warranties, The Borrower represents and warrants to
the Agent and the Banks that:
 
        (a)  No Breach, The execution, delivery and performance of this
Amendment will not conflict with or result in a breach of, or cause the creation
of a Lien or require any consent under, the articles of incorporation or bylaws
of the Borrower, or any applicable law or regulation, or any order, injunction
or decree of any court or governmental authority or agency, or any agreement or
instrument to which the Borrower is a party or by which it or its property is
bound,
 
        (b)  Power and Action, Binding Effect. The Borrower has been duly
incorporated and is validly existing as a corporation under the laws of the
State of Delaware and has all necessary power and authority to execute, deliver
and perform its obligations under this Amendment and the Credit Agreement, as
amended by this Amendment; the execution, delivery and performance by the
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, have been duly authorized by all necessary action on its part; and
this Amendment and the Credit Agreement, as amended by this Amendment, have been
duly and validly executed and delivered by the Borrower and constitute legal,
valid and binding obligations, enforceable in accordance with their respective
terms,
 
        (c) Approvals, No authorizations, approvals or consents of, and no
filings or registrations with, any governmental or regulatory authority or
agency or any other person are necessary for the execution, delivery or
performance by the Borrower of this Amendment or the Credit Agreement, as
amended by this Amendment, or for the validity or enforceability thereof,
 
    8.   Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the Borrower, the Agent and the Banks and their respective
successors and assigns, except that the Borrower may not transfer or assign any
of its rights or interest hereunder.
 
    9.  Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of Illinois.
 
    10.   Counterparts. This Amendment may be executed in any number of
counterparts and each party hereto may execute any one or more of such
counterparts, all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopy shall be as effective as delivery of a manually executed counterpart of
this Amendment.
 
    11.   Expenses. Whether or not the Effective Date shall occur, without
limiting the obligations of the Borrower under the Credit Agreement, the
Borrower agrees to pay, or to reimburse on demand, all reasonable costs and
expenses incurred by the Agent in connection with the negotiation, preparation,
execution, delivery, modification, amendment or enforcement of this Amendment,
the Credit Agreement and the other agreements, documents and instruments
referred to. herein, including the reasonable fees and expenses of Gardner
Carton & Douglas LLP, special counsel to the Agent, and any other counsel
engaged by the Agent.
 
[Signature Page Follows]
 
 


 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.


HEARTLAND FINANCIAL USA, INC.
By: /s/ John K. Schmidt
Name: John K. Schmidt
Title: EVP, CFO, COO


THE NORTHERN TRUST COMPANY,
As Agent


By: /s/ Thomas E. Bernhardt
Name: Thomas E. Bernhardt
Title: Vice President


BANKS:


THE NORTHERN TRUST COMPANY
By: /s/ Thomas E. Bernhardt
Name: Thomas E. Bernhardt
Title: Vice President


HARRIS TRUST AND SAVINGS BANK
By: /s/ Michael S. Cameli
Name: Michael S. Cameli
Title: Vice President


U.S. BANK NATIONAL ASSOCIATION
By: /s/ Jason R. Hall
Name: Jason R. Hall
Title: Assistant Vice President

 
 

--------------------------------------------------------------------------------

 

GUARANTOR ACKNOWLEDGEMENT


Each of the undersigned Guarantors hereby acknowledges and consents to the
Borrower’s execution of this Amendment.




CITIZENS FINANCE CO.    ULTEA, INC.
By: /s/ John K. Schmidt    By: /s/ John K. Schmidt
Title: Treasurer     Title: Treasurer



 
 

--------------------------------------------------------------------------------

 

CERTIFICATE


 
The undersigned as Executive Vice President, Chief Financial Officer and Chief
Operating Officer of Heartland Financial USA, Inc., hereby certifies as follows:
 
1.  No Default, as defined in the Credit Agreement among Heartland Financial
USA, Inc. (the "Borrower"), certain banks and The Northern Trust Company as
agent, as amended ("Credit Agreement") has occurred and is continuing.


2.  The representations and warranties of the Borrower in Section 6 of the
Credit Agreement and in Section 7 of the Fourth Amendment and Waiver to Credit
Agreement dated as of March 1, 2005, are true and correct on and as of the date
hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of March 1,
2005.






HEARTLAND FINANCIAL USA, INC.
By: /s/ John K. Schmidt
Name: John K. Schmidt
Title: EVP, CFO, COO